Order filed November 26, 2013




                                  In The

                          Court of Appeals
                                  For The

                       First District of Texas
                                ___________

                          NO. 01-13-00207-CR
                                ____________

                    HELTON BARAHONA, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 228th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1346283

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of the Pre-Sentence
Investigation report.

      The clerk of the 228th District Court is directed to deliver to the Clerk of this
court the original of the Pre-Sentence Investigation report, on or before December
5, 2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of the Pre-Sentence
Investigation report, to the clerk of the 228th District Court.



                                               PER CURIAM